ON MOTION
TIMOTHY B. DYK, Circuit Judge.

ORDER

Broadcom Corporation moves without opposition to voluntarily dismiss its appeal, no. 2007-1569. Qualcomm Corporation moves without opposition to consolidate nos. 2007-1545 and 2008-1162. Qualcomm also moves for a 30-day extension of time, until April 12, 2008, to file its reply brief. Qualcomm states that Broadcom consents to a 14-day extension but opposes a 30-day extension. Louis W. Tompros moves without opposition to withdraw as counsel for Broadcom.
*876Upon consideration thereof,
IT IS ORDERED THAT:
(1) Broadcom’s motion to dismiss is granted.
(2) Each side shall bear its own costs in 2007-1569.
(3) Qualcomm’s motion to consolidate is granted. The revised official caption is reflected above.
(4) Qualcomm’s motion for a 30-day extension is granted.
(5) Tompros’s motion is granted.